
	

113 SRES 563 IS: Expressing the sense of the Senate that the President should pursue extradition authority for international cy­ber­crim­i­nals committing credit card theft targeting United States citizens.
U.S. Senate
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 563
		IN THE SENATE OF THE UNITED STATES
		
			September 18, 2014
			Mr. Kirk (for himself, Mr. McConnell, Mr. Coats, Mr. Isakson, Mr. Chambliss, Mr. Wicker, Mr. Thune, Mr. Blunt, Mr. Boozman, Mr. Johnson of Wisconsin, Mr. Cornyn, and Mr. Grassley) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		RESOLUTION
		Expressing the sense of the Senate that the President should pursue extradition authority for
			 international cy­ber­crim­i­nals committing credit card theft targeting
			 United
			 States citizens.
	
	
		Whereas the number of United States citizens who have had their identity and financial information
			 compromised as a result of recent data breaches at major retailers exceeds
			 100,000,000;Whereas the financial security of middle class Americans has been put at risk by these criminal
			 attacks;Whereas cybercrimes targeting the financial information of United States citizens are often
			 transnational crimes; andWhereas the United States does not currently have established extradition agreements with many
			 countries acting as safe havens for cybercriminals: Now, therefore, be it
		
	
		That it is the sense of the Senate that the President should immediately launch international
			 negotiations with the governments of the world's leading powers for new,
			 effective extradition treaties with countries with which the United States
			 has no current extradition authority, as well as renegotiate old,
			 ineffective treaties, in order to combat more effectively international
			 cybercriminals, including those who target the
			 credit card information of United States citizens.
